ACCEPTED
                                                                                         06-14-00192-CR
                                                                               SIXTH COURT OF APPEALS
                                                                                    TEXARKANA, TEXAS
                                                                                    4/14/2015 8:30:47 PM
                                                                                         DEBBIE AUTREY
                                                                                                  CLERK

                         IN THE COURT OF APPEALS
                             Sixth Appellate District
                                  State of Texas                        FILED IN
                                                                 6th COURT OF APPEALS
                                                                   TEXARKANA, TEXAS
REGINALD REECE,                                                  4/15/2015 8:14:00 AM
            Appellant                                                DEBBIE AUTREY
                                                                         Clerk
v.                                                  NO. 06-14-00192-CR
                                                     Trial Court #11F0746-202
STATE OF TEXAS,
             Appellee

                   SECOND MOTION FOR EXTENSION
                  OF TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW Reginald Reece, Appellant, by and through his below named

Attorney and pursuant to Texas Rules of Appellate Procedure, hereby requests an

extension of the time period for the filing of the Appellant’s Brief and in support of

same would show the Court as follows:

                                          I.

A.    This case is pending from the 202nd Judicial District Court of Bowie County,

      Texas. The date of the Judgment is October 12, 2014, with sentence being

      imposed by the trial court on October 12, 2014.

B.    The case was styled, “State of Texas v. Reginald Reece, Cause No. 11 F 0746

      202.

C.    Appellant was convicted of the offense of Theft of less than $1500.00, With
     Prior Convictions.

D.   Punishment was assessed by the jury to 20 years in the Institutional Division

     of the Texas Department of Criminal Justice.

E.   The Appellant’s Brief is due to be filed March 15, 2015.

F.   Appellant requests an extension of the filing of Appellant’s Brief Ten (10)

     days, making the Appellant’s Brief due on April 25, 2015.

G.   Appellant’s attorney has been diligent in researching and preparing the

     Appellant’s brief for the Court however, due to counsel’s preparation in a

     capital murder criminal jury trial styled the State of Arkansas v. Tim Howard,

     in the Circuit Court of Little River County, Arkansas, counsel has had

     insufficient time to complete Appellant’s brief.

      Additionally, Appellant’s attorney is appellate counsel for Kevin Fahrni,

     currently pending before this Court, in cause number 06-14-00148CR styled,

     “Kevin Fahrni v. State of Texas”. Counsel was granted an extension of time

     to file the brief in that case to allow the Court Reporter to file an omission

     from the record, said brief is currently due April 16, 2015.

H.   There has been one previous request for extension in this cause.

I.   Counsel for Appellant has contacted the Assistant Criminal District Attorney

     for Bowie County, Texas, who is assigned to this matter and he has no

                                        2
      objection to the request of the Appellant.

                                         II.

      Appellant’s attorney has been diligent in pursuing this appeal and is not

seeking this extension for the purpose of delay.

                                     PRAYER

      WHEREFORE, on the basis of the Texas Rules of Appellate Procedure,

Appellant’s attorney respectfully requests this Court to grant the Motion for

Extension of Time for the filing of Appellant’s Brief.

                                       Respectfully submitted,


                                        /s/ Alwin A. Smith
                                       Alwin A. Smith
                                       TBN: 18532200
                                       al@alwinsmith.com
                                       602 Pine Street
                                       Texarkana, Texas 75501
                                       903/792-1608
                                       903/792-0899 Fax

                        CERTIFICATE OF SERVICE
     This is to certify that a true and correct copy of the above and foregoing
Motion for Extension of Time to File Appellant’s Brief has been forwarded to
Michael Shepherd, 601 Main Street, Texarkana, Texas, on this the _13th_ day of
March 2015.


                                        /s/Aliwn A. Smith
                                       Alwin A. Smith

                                         3